Citation Nr: 0421908	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  94-46 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of a 
chest contusion.

2.  Entitlement to service connection for residuals of an 
abdominal contusion.

3.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD) for the period from 
April 16, 1992 until October 1, 1997.

4.  Entitlement to an evaluation in excess of 50 percent for 
PTSD for the period on and after October 2, 1997.

5.  Entitlement to an evaluation in excess of 10 percent for 
lumbar and thoracic disc disease for the period from August 
20, 1994 until December 3, 1996.

6.  Entitlement to an evaluation in excess of 40 percent for 
lumbar disc disease for the period on and after December 4, 
1996.

7.  Entitlement to an evaluation in excess of 40 percent for 
thoracic disc disease for the period on and after December 4, 
1996.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1970 in the U.S. Marine Corps.  He has verified service from 
January 1975 to December 1978 and from September 1987 to 
February 1996 in the U.S. Army Reserve.  He is a recipient of 
the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The Board observes that the veteran initiated an appeal 
regarding the issues of entitlement to increased evaluations 
for residuals of a shell fragment wound of the right upper 
arm, a right fourth toe injury, and a cervical spine 
disorder, as well as service connection for lung and 
gastrointestinal disorders.  At his March 2000 hearing, 
however, the veteran clarified that he wanted to withdraw his 
appeal with respect to each of these issues.  See 38 C.F.R. § 
20.204 (2003).

In February 2001, the Board also denied the veteran's claims 
for service connection for an atomic (or neurogenic) bladder 
and for impotence.  Therefore, these issues are no longer on 
appeal.  The Board also remanded the remaining issues on 
appeal for additional development.  That development has been 
accomplished, and the case is once again before the Board.  

The issues involving increased evaluations for the veteran's 
lumbar and thoracic disc disease for the period on and after 
December 4, 1996 are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.  

2.  No competent medical evidence shows that the veteran has 
a current disability involving residuals of a chest 
contusion.

3.  No competent medical evidence shows that the veteran has 
a current disability involving residuals of an abdominal 
contusion.

4.  From April 16, 1992 until October 1, 1997, the veteran's 
PTSD was manifested by definite impairment in the ability 
establish and maintain effective relationships with people, 
with psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite impairment.    

5.  Since October 2, 1997, the veteran has been demonstrably 
unable to obtain or retain employment as a result of PTSD.

6.  From August 20, 1994 until December 3, 1996, the 
veteran's lumbar disc disease was manifested by mild 
intervertebral disc syndrome.

7.  From August 20, 1994 until December 3, 1996, the 
veteran's thoracic disc disease was manifested by mild 
intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  Residuals of a chest contusion were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2003).

2.  Residuals of an abdominal contusion were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2003).

3.  The criteria for a 30 percent evaluation for PTSD have 
been met from April 16, 1992 to October 1, 1997.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.130, Diagnostic Code 9411 (2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

4.  The criteria for a 100 percent evaluation for PTSD have 
been met since October 2, 1997.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2002); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

5.  The criteria for a separate 10 percent evaluation for 
lumbar disc disease have been met from August 20, 1994 until 
December 3, 1996.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Code 5293 (2003).

6.  The criteria for a separate 10 percent evaluation for 
thoracic disc disease have been met from August 20, 1994 
until December 3, 1996.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Code 5293 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for residuals of a 
chest contusion and residuals of a an abdominal contusion.  
He also claims that he is entitled to increased evaluations 
for his service-connected PTSD and for his lumbar and 
thoracic disc disease.  In the interest of clarity, the Board 
will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the issues on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of the evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claims by means of rating 
decisions issued in February 1993, June 1993, February 1994, 
November 1994, March 1996, October 1998, and August 2003; 
Statements of the Case issued in June 1993, March 1995, and 
November 1997; Supplemental Statements of the Case issued 
February 1994, December 1999, April 2000, April 2002, October 
2002, and August 2003; a March 2003 letter by the RO; as well 
as a Board remand dated February 2001. 

The Board finds that the rating decisions informed the 
veteran of the basis for the denial of his claims and of the 
type of evidence that he needed to submit.  The Statements of 
the Case and Supplemental Statements of the Case also 
notified him of all regulations pertinent to his claims, 
informed him of the reasons for the denial, and provided him 
with additional opportunity to present evidence and argument 
in support of his claims.  In addition, the rating decisions, 
Statements of the Case and Supplemental Statements of the 
Case advised the veteran of the evidence necessary to support 
his claims.  The March 2003 letter by the RO also notified 
the veteran of the respective duties of the VA and of the 
veteran in obtaining that evidence.  Therefore, the Board 
finds that the notice requirements of 38 U.S.C.A. § 5103 of 
the new statute have been satisfied. 

The Board also observes that in a recent case, the United 
States Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ or the RO, in this case).  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II).  However, in the present case, the veteran's 
claims were filed and initially denied prior to VCAA notice 
being provided to the veteran.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the claimant.  In other words, Pelegrini II specifically 
noted that there was no requirement that the entire rating 
process be reinitiated from the very beginning.  Rather, the 
claimant should be provided VCAA notice and an appropriate 
amount of time to respond and proper subsequent VA process.  

In reviewing the RO determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decisions.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-RO initial adjudication constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because a RO decision is appealed to the Board.  Rather, it 
is only after a decision of either the RO or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

While the notice provided to the veteran was not given prior 
to the first RO adjudication of the claims, it fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to the VA notices.  In response to the 
VA notices, moreover, the veteran and his representative have 
not indicated that there is any additional evidence that 
needs to be obtained in order to fairly decide his claims.  
Therefore, notwithstanding Pelegrini II, to decide the appeal 
would not be prejudicial error to the claimant.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the veteran was provided every 
opportunity to identify and submit evidence in support of his 
claim, and he did so.  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically contain the 
"fourth element," the Board finds the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim through the documents described 
above.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, because each of 
the four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all medical records identified by the veteran and 
his representative.  The veteran has also been afforded 
appropriate VA examinations with respect to each of the 
issues on appeal.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA. 

I.  Service Connection for 
Residuals of a Chest and an 
Abdominal Contusion

The veteran was involved in a motor vehicle accident in 
August 1994 while on active duty for training.  He claims 
that he currently suffers from residuals of a chest contusion 
and residuals of an abdominal contusion as a result of that 
accident.  For the reasons set forth below, the Board finds 
that the preponderance of the evidence is against each of 
these claims. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  The term "veteran" is defined, in relevant part, 
as "a person who served in the active military, naval, or air 
service . . . ."  38 U.S.C.A. § 101(2) (West 2002); see also 
38 C.F.R. § 3.1(d) (2003).  The term "active military, naval, 
or air service" includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of duty 
or from an acute myocardial infarction, a cardiac arrest, or 
a cerebrovascular accident occurring during such training.  
38 U.S.C.A. § 101(23), (24) (West 2002); 38 C.F.R. § 3.6(a), 
(d) (2003).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(a).  If the chronicity provision is not applicable, a 
claim may still be established if the condition observed 
during service or any applicable presumption period still 
exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

The record shows that the veteran was involved in a motor 
vehicle accident in August 1994 while on active duty for 
training.  Medical records shows that the veteran's chest 
struck the steering wheel.  The veteran was hospitalized, 
where he reported sharp pain in his left lower abdomen and 
his left flank.  The initial diagnostic impression was rule 
out gastritis versus pancreatitis.  X-rays revealed no 
significant findings other than trapped gas in the left upper 
quadrant.  The diagnostic assessment was abdominal pain 
secondary to trapped air and constipation.  

At a September 1994 VA examination, the veteran reported 
occasional pain with breathing since 1969-1970, as well as 
gastrointestinal problems involving diarrhea and abdominal 
pain.  Parenthetically, the Board notes that the RO 
previously denied the veteran's claims for service connection 
for a lung disorder and a gastrointestinal disorder.  The 
veteran initially appealed the denial of those claims but 
then later withdrew his appeal with respect to both issues.  
In any event, a physical examination in September 1994 
revealed that the veteran's gastroenterologic system was 
normal.  Pulmonary function testing was also normal.  

The Board reviewed numerous VA outpatient treatment records 
as well as records associated with the veteran's claim for 
Social Security Administration (SSA) benefits.  The Board 
emphasizes that none of these records listed a disability 
involving the veteran's chest or abdomen as a result of the 
1994 motor vehicle accident.  In July 1997, the veteran 
underwent an appendectomy after an acute appendicitis was 
discovered.  Chest X-rays taken in October 1997 showed that 
cardiac silhouette and pulmonary vasculature were stable, 
that pleural spaces were clear, and that irregular cortical 
margins were seen at the left second rib, representing 
previous trauma or a congenital normal variant.  The 
assessment was "no acute cardiopulmonary processes."  
However, no disability involving the veteran's chest or 
abdomen was reported.

The veteran underwent a VA examination in August 2001 to 
determine whether he suffered from residuals of contusions to 
the chest and abdomen as a result of the 1994 motor vehicle 
accident.  The examiner noted that he had reviewed the 
veteran's claims file prior to the examination.  A physical 
examination revealed no impairment of the respiratory muscles 
during chest excursion.  The abdomen was soft, flat, with no 
tenderness, masses or organomegaly.  A 38 cm scar was 
observed from the xiphoid to the symphysis as a result of the 
appendectomy performed in 1997.  A huge abdominal hernia was 
observed along the linear alba just under the surgical scar.  
The diagnoses included abdominal hernia along the linear 
alba.  The examiner concluded: "There are no anatomical or 
any other objective data concerning impairment of the chest 
or abdominal organs as a result of the previous contusions 
which took place in 1994 as a result of the car accident."

In Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997), the Court held that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability.  
Since there is no evidence that the veteran suffers from a 
current disability involving his chest or abdomen as a result 
of the 1994 motor vehicle accident, his claims for service 
connection must be denied.  See also Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim).  

The only evidence in support of the veteran's claim are his 
own lay statements, including testimony presented at a March 
2000 hearing.  However, the Board notes that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render a 
diagnosis concerning a disability involving his chest or 
abdomen, his lay statements are of little probative value in 
this regard.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for residuals of a chest and an abdominal 
contusion.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).  Hence, the appeal is denied.

III.  Increased Evaluation for PTSD

In April 1992, the veteran filed a claim for service 
connection for PTSD.  In a February 1993 rating decision, the 
RO granted service connection for PTSD and assigned a 
noncompensable (zero percent) evaluation from April 16, 1992.  
In June 1993, the RO granted an increased evaluation to 10 
percent from April 16, 1992.  This appeal ensued after the 
veteran disagreed with the initial 10 percent evaluation.  
Therefore, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In October 1998, the RO granted an increased evaluation to 50 
percent for the veteran's PTSD.  However, instead of granting 
the increase back to April 16, 1992, the RO assigned an 
effective date of October 2, 1997.  Therefore, two issues 
must be adjudicated: (1) entitlement to an evaluation in 
excess of 10 percent for PTSD for the period from April 16, 
1992 until October 1, 1997; and (2) entitlement to an 
evaluation in excess of 50 percent for PTSD for the period on 
and after October 2, 1997.

A.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990). 

At the time the veteran's original claim was filed, PTSD was 
evaluated using criteria from the general rating formula for 
psychoneurotic disorders.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  Under this formula, a 10 percent 
evaluation was provided where there were neurotic symptoms 
which somewhat adversely affect relationships with others but 
which do not cause impairment of working ability.  Id.  A 30 
percent rating required definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, with psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite impairment.  Id.  
The VA General Counsel, in response to an invitation by the 
Court to construe the term "definite" in a manner that would 
quantify the degree of impairment, concluded that "definite" 
is to be construed as "distinct, unambiguous, and moderately 
large in degree."  It represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  O.G.C. Prec. 9-93, 59 Fed. Reg. 
4752 (1994).  See also Hood v. Brown, 4 Vet. App. 301 (1993). 

A 50 percent evaluation was appropriate where the ability to 
establish and maintain effective or favorable relationships 
with people was considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency were so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation was warranted 
for psychoneurosis manifested by severe impairment of social 
and industrial adaptability.  See 38 C.F.R. § 4.132 (1996).  

A 100 percent (total) disability rating was assigned under 
the former criteria: (1) where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community, (2) where there 
existed totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or (3) where the individual was 
demonstrably unable to obtain or retain employment.  Id.  
Each of the above three criteria provided an independent 
basis for granting a 100 percent schedular evaluation for 
PTSD.  See Johnson v. Brown, 7 Vet. App. 95, 97, 99 (1994).

During the course of this appeal, VA issued new regulations 
for the evaluation of psychiatric disabilities, effective 
November 7, 1996.  Under the revised criteria, a 10 percent 
evaluation requires occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
the ability to perform occupational tasks only during periods 
of significant stress.  A 10 percent evaluation also is 
warranted where there are symptoms controlled by continuous 
medication.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003). 

The next higher evaluation of 30 percent is assigned for 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  Id.

Where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is appropriate.  Id. 

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

The Board must consider the evidence of record under both the 
former and revised criteria and apply the criteria that are 
most favorable to the veteran.  However, the revised criteria 
may not be applied retroactively, prior to November 7, 1996.  
The VA General Counsel has provided guidance as to how such 
changes in rating criteria should be applied and has held 
that where VA issues an amendment to the rating schedule 
while an increased-rating claim is pending, and that 
amendment is more favorable to the claimant than the prior 
regulation, VA should apply the more favorable regulation to 
rate the disability for periods from and after the effective 
date of the change and should apply the prior regulation to 
rate the disability for earlier periods.  VAOPGCPREC 3-00, at 
5 (Apr. 10, 2000).  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. §§ 5110(g).

In applying the above criteria, the Board notes that in 
Mittleider v. West, 11 Vet. App. 181 (1998), the Court held 
that when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition.

B.  Factual Background

The veteran underwent a VA psychiatric examination in 
November 1992 to determine whether he suffered from PTSD as a 
result of service.  At that time, it was noted that the 
veteran was currently employed as a registered nurse at the 
VA hospital where he was being examined.  The veteran's wife 
also worked there as a nurse.  The veteran said he exercised 
three times a week and took care of himself.  The examiner 
noted that the veteran appeared to be getting along well, 
with no prior psychiatric treatment.  The veteran said he 
believed he had a minor case of PTSD which had largely 
resolved.  The examiner noted, however, that the veteran had 
a number of symptoms which suggested that his PTSD had not 
completely resolved, namely hypervigilence, a startle 
response, flashbacks, intrusive memories, crying spells, 
feelings of depression, and occasional broken sleep.  The 
veteran denied difficulty with concentration, nightmares, 
violence toward people or objects, and difficulty at work.  
It was noted that he had been getting along fairly well with 
people, but that he had a history of losing jobs due to 
altercations with employers.  Upon mental status examination, 
the veteran was pleasant, oriented, alert, cooperative, and 
neat in appearance.  His affect was appropriate, his speech 
was normal, and his associations were coherent and relevant.  
His intellectual functioning was grossly intact, with no 
evidence of psychosis.  The veteran reported depression but 
denied suicidal ideation.  The diagnoses were (1) mild PTSD, 
which seemed to have been resolving successfully over time, 
and (2) history of alcohol abuse, currently in partial 
remission.   

At a VA psychiatric examination in May 1993, the veteran 
reported that he often worked two jobs and had had periods in 
which he would work over 100 hours a week.  He said his 
symptoms included nightmares, flashbacks, crying spells, 
depression, anxiety, hypervigilence, a startle response, an 
inability to form close interpersonal relationships, and 
feeling estranged from his wife and children.  He also 
reported paranoid ideation, as he said he carried a gun and 
would search his house for intruders upon entering his home.  
He denied panic attacks, problems concentrating, outbursts of 
violence, and withdrawing from the community.  He reported 
marriage problems and said that he and his wife slept in 
separate beds.  The veteran also reported a history of 
alcohol abuse but said he was currently controlling his 
drinking.  He denied suicidal ideation, although he reported 
a history involving a passive death wish.  He said he kept 
his guns locked up and gave the key to his wife for fear that 
he may some day try to kill himself.  A mental status 
examination revealed that the veteran was cooperative, that 
his speech was normal, and that his mood was irritable and 
anxious.  His affect was congruent, and his thought process 
was goal oriented and intact.  There was no evidence of 
psychosis.  His insight and judgment were intact.  The 
examiner noted that the veteran appeared very anxious and 
quite disturbed.  The diagnostic assessment included PTSD and 
alcohol dependence, continuous and chronic.  The examiner 
noted that the veteran had been able to maintain gainful 
employment throughout his life, but that his pattern of 
changing jobs and wearing out his welcome was driven by his 
need to escape. 

On October 2, 1997, the veteran was afforded a VA psychiatric 
examination to determine the severity of his PTSD.  The 
examiner noted that the veteran appeared rather depression 
and answered questions rather carefully with a lack of 
spontaneity.  During the interview, the veteran reported that 
he had been unemployed since July 1996 and that he spent most 
of his time at home watching television or reading.  He said 
he had very few friends and no hobbies or interests.  He 
acknowledged feeling depressed with frequent suicidal 
ideation.  He said he often felt worthless because he was not 
making a contribution.  A mental status examination revealed 
that the veteran was pleasant, oriented, alert, cooperative, 
and reasonably neat in appearance.  His speech was normal in 
mechanics and content.  His affect was characterized by some 
tension and anxiety.  The examiner noted that the veteran had 
difficulty sleeping due to pain and war-related nightmares.  
There was no evidence of psychosis.  The veteran reported 
depression with episodes of tearfulness but denied any prior 
suicide attempts.  It was also noted that he had not consumed 
any alcohol since April 1997.  The diagnosis was PTSD.  Under 
Axis IV, for psychosocial stressors, the examiner noted 
"severe, including the veteran's physical condition and his 
unemployment, and social isolation."  The veteran was also 
assigned a GAF score of 55.  

The veteran also received VA outpatient treatment for his 
service-connected PTSD.  In June 1997, the veteran was seen 
at the request of the urology department for impotence.  It 
was noted that the veteran responded to Minnesota Multiple 
Personality Inventory (MMPI-2) testing in an open manner with 
out defensiveness.  The profile pointed to a focus on health 
concerns while minimizing emotional concerns.  It was also 
noted that the veteran appeared to be a frustrated person who 
was inclined to be somewhat self-indulgent and nonconforming.  
His energy level was high and he appeared to be socially 
outgoing.  He presented himself as an achieving person who 
was determined not be "held back" by his physical problems.  
It was noted that there was no indication of significant 
emotional distress.  The veteran also appeared to have a 
supportive marital relationship.  

During a January 1998 intake evaluation, the veteran reported 
an increase in nightmares and intrusive thoughts.  He also 
reported increasing anger and episodes where he came close to 
rage.  The veteran reported that he had never sought 
treatment for PTSD, but that his symptoms had increased over 
the past year due to boredom because he no longer worked.  
When seen in February 1998, the veteran reported nightmares 
and flashbacks about Vietnam.  He said he had been able to 
control his PTSD symptoms in the past by becoming a 
workaholic.  He reported increased PTSD symptoms and 
depression since he stopped working approximately eighteen 
months prior.  He said he stayed home all day and that it was 
difficult to leave the house.  The diagnoses included PTSD, 
major depressive episode, and rule out panic attacks.  The 
veteran was also assigned a GAF score of 45.  

An October 1998 Social Security Administration (SSA) decision 
noted that the veteran was entitled to disability benefits 
from July 1996, as he was severely impaired due to PTSD, 
depression, a neurogenic bladder, degenerative disc disease 
of the cervical and lumbar spine, and status post multiple 
cervical fusions.  

The veteran underwent another VA examination in August 2001 
to assess the severity of his PTSD.  The examiner noted that 
the veteran had not worked since he left his position as a 
psychiatric nurse in 1996.  The veteran said he did not date, 
had no friends, and could be violent toward other people.  He 
said he had no contact with his adult children.  He also 
reported nightmares, intrusive thoughts, suicidal ideation, 
depression, decreased concentration, hypervigilence, a 
startle response, future foreshortening, and an inability to 
relate to people.  Objectively, the veteran was reasonably 
neat in appearance, pleasant, oriented, alert, and 
cooperative.  His affect was markedly depressed, and he made 
poor eye contact during the interview.  It was also noted 
that he was close to tears throughout the evaluation.  His 
speech was normal in mechanics and content, reflecting his 
affect, and tended to be monosyllabic.  Associations were 
rather sparse, but remained coherent and relevant.  His 
intellectual functioning was superficially intact.  It was 
noted that he had problems with depressive features, marked 
isolation and anhedonia.  The veteran also acknowledged that 
he may have been passively trying to commit suicide with his 
motorcycle.  The diagnosis was PTSD, with marked depressed 
features.  The examiner also assigned a GAF score of 40.  

C.  Analysis

Based on the foregoing, the Board finds that the evidence 
supports a 30 percent evaluation for the veteran's PTSD for 
the period prior from April 16, 1992 until October 1, 1997, 
and a 100 percent evaluation for the period since October 2, 
1997.  


1.  April 16, 1992 until October 1, 1997

Applying the former criteria to the facts of this case, the 
Board finds that the evidence supports a 30 percent 
evaluation for the veteran's PTSD since the initial date of 
service connection until October 1, 1997.  In this regard, 
the veteran's PTSD under the old criteria is more than mild, 
and more closely approximates definite or moderately large 
social and industrial impairment.  Although a VA examiner in 
November 1992 characterized the veteran's PTSD as only mild, 
it was noted that that his symptoms included hypervigilence, 
a startle response, flashbacks, intrusive memories, crying 
spells, feelings of depression, and occasional broken sleep.  
The veteran also reiterated these symptoms when examined in 
May 1993.  This can fairly be said to result in definite or 
moderately large industrial and social impairment.  
Accordingly, the Board concludes that the veteran's PTSD 
meets the criteria for a 30 percent evaluation under the 
former criteria for evaluating psychoneurotic disorders.    

In reaching this decision, the Board also finds that the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for the entire period from April 16, 
1992 until October 1, 1997.  There is no evidence of record 
during this period that the veteran's ability to establish 
and maintain effective or favorable relationships with people 
was considerably impaired or that his reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  During this 
period, the veteran worked (often more than one full time 
job), was married, and said that he had been getting along 
fairly well with other people.  The November 1992 VA 
examination report also noted that the veteran's PTSD was 
only mild and had been resolving successfully over time.  The 
May 1993 VA examination report also found no significant 
worsening in the veteran's condition.  Unfortunately, there 
is a lack of clinical evidence from 1993 until the veteran 
was examined again in October 1997.  However, in light of the 
available evidence, the Board finds that an evaluation in 
excess of 30 percent for the veteran's PTSD from April 16, 
1992 until October 1, 1997 may not be assigned under the 
former criteria.

2.  Since October 2, 1997

The Board finds that the evidence supports a 100 percent 
evaluation for the veteran's PTSD since October 2, 1997.  In 
this regard, the VA examination performed on that date 
reasonably demonstrates that the veteran's PTSD has rendered 
him unable to maintain employment.  At that time, the veteran 
was shown to be severely depressed with suicidal ideation.  
The examiner also noted "severe" under psychosocial 
stressors due, in part, to the veteran's social isolation.  
This is consistent with the finding contained in the SSA 
decision which noted that the veteran was severely impaired 
and unable to work because of PTSD, as well as other 
disabilities.  

The October 1997 VA examination listed a GAF score of 55, 
which reflects only moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers and co-workers).  
See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV 47 (1994).  
However, a VA mental health care professional in February 
1998 assigned the veteran a GAF score of 45, which 
contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job) 
(emphasis added).  Id.  

As noted, the veteran only has to meet one of the three 
standards to obtain a 100 percent evaluation for PTSD under 
the former criteria.  See Johnson, supra.  In this case, the 
evidence of record reasonably demonstrates that the veteran's 
PTSD has rendered him unable to maintain employment as of 
October 2, 1997, the date the evidence of record documents an 
increase in symptomatology associated with the veteran's 
PTSD.  In any event, the veteran's PTSD also meets the 
criteria for a 100 percent evaluation under the revised 
criteria, which went into effect on November 7, 1996.  Hence, 
a 100 percent evaluation is granted for the veteran's PTSD 
from October 2, 1997.

IV.  Entitlement to an Evaluation in 
Excess of 10 Percent for Lumbar and 
Thoracic Disc Disease for the Period From 
August 20, 1994 Until December 3, 1996

The record shows that the veteran injured his lumbar and 
thoracic spine in the August 1994 motor vehicle while on 
active duty for training.  In March 1996, the RO granted 
service connection and assigned a 10 percent evaluation for 
lumbar and thoracic disc disease, effective August 20, 1994.  
In October 1998, the RO assigned a 40 percent evaluation for 
the veteran's lumbar disc disease and a separate 40 percent 
evaluation for his thoracic disease, effective December 4, 
1996.  The issues involving increased evaluations for the 
veteran's thoracic disc disease and lumbar disc disease for 
the period on and after December 4, 1996 is addressed below 
in the remand portion of this decision.  Therefore, the Board 
will only adjudicate the issue of entitlement to an 
evaluation in excess of 10 percent for lumbar and thoracic 
disc disease for the period from August 20, 1994 until 
December 3, 1996.  

The RO evaluated the veteran's lumbar and thoracic disc 
disease under DC 5293 (intervertebral disc syndrome).  Under 
this code provision, during the period at issue, a 10 percent 
evaluation was warranted for mild intervertebral disc 
syndrome; a 20 percent evaluation was warranted for moderate 
intervertebral disc syndrome with recurring attacks; a 40 
percent evaluation was assigned for recurring attacks of 
severe intervertebral disc syndrome with intermittent relief; 
and a 60 percent evaluation was assigned for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  See 38 C.F.R. § 4.71a, DC 
5293.

The medical evidence during the period at issue is limited.  
The veteran injured his lumbar and thoracic spine in the 
August 1994 motor vehicle accident.  He reported pain in his 
shoulder blades immediately following the accident.  An MRI 
of the thoracic spine in August 1994 revealed the following 
findings: (1) Some Schmorl's nodes in the mid-thoracic region 
suggesting some element of old Scheuermann's disease; in 
particular, the T6-7 disc is vertically narrowed; (2) dorsal 
spurring from the facet joints at T9-10 on the right, 
slightly indenting the spinal cord on the right (axial image 
13); and (3) a small annular tear and disc protrusion at T10-
11, which slightly indents the ventral surface of the 
thoracic cord.  

An MRI of the lumbar spine in November 1996 revealed (1) mild 
posterior bulging of the disc annulus at the L5-S1 level 
without neural impingement; (2) a posterior annular tear at 
the L4-5 level with mild posterior bulging of the disc 
annulus, also without neural impingement, and conjoined L5 
and S1 left nerve roots; (3) a posterior annular tear at the 
L3-4 level with mild bilateral foraminal annular bulging, 
without any ganglionic compression; (4) a high signal 
intensity left-sided foraminal annular tear at the L2-3 level 
associated with a small to moderate-sized foraminal disc 
herniation on the left side, which produced mild to moderate 
impingement on the exiting left L2 nerve root ganglion.  

In several statements, the veteran maintained that he 
suffered from low back pain with radiation down both thighs.  
With respect to his thoracic spine, the veteran pointed out 
that he had a small annular tear and disc protrusion at T10-
11, which slightly indented the ventral surface of the 
thoracic cord.  

Based on the foregoing, the Board finds that the evidence 
supports a 10 percent evaluation for the veteran's lumbar 
disc disease and a separate 10 percent evaluation for his 
thoracic disc disease under DC 5293.  The Board concludes 
that such separate ratings are warranted in this case as the 
lumbar and thoracic spine constitute separate spinal segments 
with what appears to be separate manifestations in this case.  
In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that a veteran can be rated separately for different 
manifestations of the same injury, where "none of the 
symptomatology of any one of [the] conditions is duplicative 
of or overlapping with the symptomatology of the other . . . 
conditions," and that such combined rating do not constitute 
pyramiding prohibited by 38 C.F.R. § 4.14.  Accordingly, the 
Board finds that separate 10 percent evaluations are 
warranted for the veteran's lumbar disc disease and his 
thoracic disc disease for the entire period from August 20, 
1994 until December 3, 1996.

In reaching this decision, the Board also finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for both disabilities involving the 
lumbar and thoracic spine from August 20, 1994 until December 
3, 1996.  The only medical evidence during the period at 
issue includes the report associated with the motor vehicle 
accident as well as the MRI reports of the lumbar and 
thoracic spine.  Unfortunately, none of these reports shows 
that either disability was manifested by more than mild 
intervertebral disc syndrome.  These reports also do not 
include any range-of-motion testing.  Therefore, an increased 
evaluation is not warranted under DC 5292, for limitation of 
motion of the lumbar spine (a 10 percent evaluation is the 
maximum rating assignable under DC 5291 which contemplates 
limitation of motion of the dorsal or thoracic spine).  
38 C.F.R. § 4.71a, DC 5292 (2003).  Likewise, the Board is 
unable to assign an evaluation in excess of 10 percent for 
either back disability under 38 C.F.R. § 4.40, § 4.45, and 
§ 4.59, for functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint. 

In conclusion, the Board finds that a 10 percent evaluation 
is warranted for the veteran's lumbar disc disease and that a 
separate 10 percent evaluation is warranted for his thoracic 
disease from August 20, 1994 until December 3, 1996.  
However, the preponderance of the evidence is against an 
evaluation in excess of 10 percent for either disability.  
See 38 U.S.C.A. § 5107(b).

D.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

In this case, there is no evidence indicating that the 
veteran's PTSD has caused marked interference with employment 
from April 16, 1992 until October 1, 1997, or that his 
disabilities involving his lumbar and thoracic spine have 
caused marked interference with employment from August 20, 
1994 until December 3, 1996.  Although the Board recognizes 
that the veteran had an unstable work history as a result of 
his PTSD, such impairment was already contemplated by the 
applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board thus finds that the veteran's service-
connected PTSD, as well as his lumbar and thoracic disc 
disease, do not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
3.321(b)(1).  Therefore, further development in keeping with 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Service connection for residuals of a chest contusion is 
denied.

Service connection for residuals of an abdominal contusion is 
denied.

A 30 percent evaluation for PTSD is granted from April 16, 
1992 until October 1, 1997, subject to the laws and 
regulations governing the payment of monetary benefits.

A 100 percent evaluation for PTSD is granted since October 2, 
1997, subject to the laws and regulations governing the 
payment of monetary benefits.

A separate 10 percent evaluation is granted for lumbar disc 
disease from August 20, 1994 until December 3, 1996, subject 
to the laws and regulations governing the payment of monetary 
benefits.

A separate 10 percent evaluation is granted for thoracic disc 
disease from August 20, 1994 until December 3, 1996, subject 
to the laws and regulations governing the payment of monetary 
benefits.


REMAND

The veteran claims he is entitled to an evaluation in excess 
of 40 percent for his service-connected lumbar disc disease 
and thoracic disc disease for the period on and after 
December 4, 1996.  Unfortunately, the Board finds that 
additional development is required before it can adjudicate 
these claims.  

The Board notes that VA has amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, by revising the regulatory 
criteria for rating disabilities of the spine, which may 
affect the ratings assigned for the veteran's lumbar and 
thoracic disabilities.  The revised rating criteria became 
effective September 26, 2003.  68 Fed. Reg. 51,454-51,458 
(Aug. 27, 2003).  The new criteria include a revision of 38 
C.F.R. § 4.71a, to include Plate V, Range of Motion of 
Cervical and Thoracolumbar Spine, which reflect normal ranges 
of motion of the thoracolumbar spine.  68 Fed. Reg. 51,458 
(Aug. 27, 2003).  

To date, the veteran has not been notified of these new 
criteria and they have not been considered by the RO in 
evaluating his back disabilities.  A remand is therefore 
required to notify the veteran of the new criteria and to 
afford the RO the opportunity to adjudicate his claims under 
the new criteria.  The veteran should also be scheduled for 
an appropriate VA examination to determine the nature and 
severity of his service-connected back disabilities involving 
his lumbar and thoracic spine, to include any orthopedic and 
neurological manifestations, so that the RO may evaluated 
these disabilities under the revised rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204 (1994) (holding that an 
examination must provide sufficient information to rate the 
disability in accordance with the applicable rating 
criteria); see also 38 U.S.C.A. § 5103A.  The examination 
must include findings with respect to range of motion of the 
lumbosacral spine, including functional loss due to pain, 
weakened movement, excess fatigability, incoordination, pain 
on movement, and limitation of motion.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2003); see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should advise the veteran and 
his representative of the rating criteria 
under which his back disabilities 
involving his lumbar and thoracic spine 
will be rated and be given an opportunity 
to submit additional evidence or argument 
in support of his claims.  Any additional 
development that is considered necessary 
should be undertaken and any evidence 
received should be associated with the 
veteran's claims file.  

2.  The RO should then schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the nature and severity of the 
veteran's service-connected lumbar disc 
disease and thoracic disc disease, 
including any orthopedic and neurological 
symptoms.  The claims folder, to include 
a copy of this Remand, must be made 
available to the examiner for review.

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiner should also describe all 
symptomatology due to the veteran's 
service-connected lumbar disc disease and 
thoracic disc disease, to include whether 
there is related neurological pathology.  

In reporting the results of range-of-
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain.  The 
examiner should describe the extent of 
any incoordination, weakened movement and 
excess fatigability on use.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  The existence of any 
ankylosis of the lumbar and thoracic 
spine should also be identified.

The examiner should note that normal 
ranges of motion of the thoracolumbar 
spine for VA purposes are 0 to 90 degrees 
of flexion, 0 to 30 degrees of extension, 
0 to 30 degrees of left and right lateral 
flexion, and 0 to 30 degrees of left and 
right rotation.  See Schedule for Rating 
Disabilities effective September 26, 
2003, Plate V, Range of Motion of 
Cervical and Thoracolumbar Spine.  68 
Fed. Reg. 51,458 (Aug. 27, 2003).  

The examiner should identify the presence 
of muscle spasm on extreme forward 
bending, loss of lateral spine motion in 
a standing position, listing of the whole 
spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of 
forward bending, loss of lateral motion 
with osteo-arthritic changes, or 
narrowing or irregularity of joint 
spaces.

If intervertebral disc syndrome is 
identified as part of either service-
connected back disability involving the 
lumbar or thoracic spine, the examiner 
should note the total duration of any 
incapacitating episodes of that 
disability.  An incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
The rationale for all opinions expressed 
should also be provided.

3.  The RO should review the examination 
report to ensure that it is in compliance 
with this remand.  The RO should then 
review the veteran's claim of entitlement 
to an evaluation in excess of 40 percent 
for lumbar disc disease as well as his 
claim of entitlement to an evaluation in 
excess of 40 percent for thoracic disease 
for the period on and after December 4, 
1996.  In doing so, the RO should 
consider the amendments to VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 
4, effective September 26, 2003. 68 Fed. 
Reg. 51,454- 51,458 (Aug. 27, 2003) as 
well as the rating criteria in effect 
prior to the change.  Since the 
disabilities at issue involve 
intervertebral disc syndrome, the RO 
should also consider whether a higher 
evaluation is appropriate under 
Diagnostic Codes 5293 and 5243.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002).  
The RO should also consider whether a 
higher evaluation is appropriate for 
either disability under 38 C.F.R. §§ 
4.40, 4.45, 4.59.  

4.  If either benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and should be given the opportunity to 
respond.  The SSOC should also provide 
citation to the amendments to the 
pertinent spine regulations, as well as 
38 C.F.R. §§ 4.40, 4.45, 4.59.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.


The purpose of this REMAND is to obtain additional evidence 
and to afford the veteran due process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



